                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT

                                   5                            NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7   AD HOC COMMITTEE OF HOLDERS OF            Case No. 20-cv-01493-HSG
                                       TRADE CLAIMS et. al.,
                                   8                                             ORDER CONSOLIDATING RELATED
                                                  Appellants,                    ACTIONS
                                   9
                                             v.
                                  10
                                       PG&E CORPORATION, et al.,
                                  11
                                                  Appellees.
                                  12
Northern District of California
 United States District Court




                                  13   MIZUHO BANK, LTD.,                        Case No. 20-cv-01621-HSG
                                  14              Plaintiff,

                                  15         v.

                                  16   PG&E CORPORATION,
                                  17              Defendant.

                                  18   PG&E CORPORATION ET AL,                   Case No. 20-cv-01652-HSG
                                  19              Plaintiffs,
                                  20         v.
                                  21   U.S. TRUSTEE,
                                  22              Defendant.
                                  23   AD HOC COMMITTEE OF SENIOR                Case No. 20-cv-01654-HSG
                                       UNSECURED NOTEHOLDERS OF PG&E
                                  24   CORPORATION,
                                  25              Plaintiff,
                                  26         v.
                                  27   PG&E CORPORATION,
                                  28              Defendant.
                                   1     CITIBANK NA,                                       Case No. 20-cv-01658-HSG
                                   2                    Plaintiff,

                                   3             v.

                                   4     PG&E CORPORATION,
                                   5                    Defendant.

                                   6     BOKF, NA,                                          Case No. 20-cv-01659-HSG
                                   7                    Plaintiff,
                                   8             v.
                                   9     PG&E CORPORATION,
                                  10                    Defendant.
                                  11
                                              It is hereby ORDERED that the cases captioned 20-cv-01621-HSG; 20-cv-01652-HSG;
                                  12
Northern District of California
 United States District Court




                                       20-cv-01654-HSG; 20-cv-01658-HSG; and 20-cv-01659-HSG are hereby consolidated into the
                                  13
                                       case captioned Ad Hoc Committee of Holders of Trade Claims v. PG&E Corporation, Case No.
                                  14
                                       20-cv-01493-HSG.
                                  15
                                              The earlier-filed civil action, Case No. 20-cv-01493-HSG, shall serve as the lead case. The
                                  16
                                       clerk is directed to administratively close the later-filed actions, Case Nos. 20-cv-01621-HSG; 20-
                                  17
                                       cv-01652-HSG; 20-cv-01654-HSG; 20-cv-01658-HSG; and 20-cv-01659-HSG. All future filings
                                  18
                                       should be done in the lead case only.
                                  19

                                  20
                                              IT IS SO ORDERED.
                                  21
                                       Dated: 3/12/2020
                                  22
                                                                                       ______________________________________
                                  23                                                   HAYWOOD S. GILLIAM, JR.
                                                                                       United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
